DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 07, 2022 has been entered. Claims 1-5, 9-17, and 21-26 remain pending in the application. Claims 6-8 and 18-20 have been cancelled.

Claim Objections
Claim 9 is objected to because there is a lack of antecedent basis for “the insertion of a first electrically conductive lead and a second electrically conductive lead” in line 2.  Appropriate correction is required.
Claim 17 is objected to because there is a lack of antecedent basis for “the insertion of a first electrically conductive lead and a second electrically conductive lead” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the claim limitation “the opening of the outer sleeve is formed by an inner surface of the outer sleeve…to form an opening in the outer sleeve” in lines 6-10 of the claim render the claim indefinite. It is unclear if “the opening of the outer sleeve” in line 6, “an opening in the outer sleeve” introduced in line 9, and “an opening of the outer sleeve” introduced in Claim 24, line 14 are all describing the same opening of the outer sleeve. Additionally, it is unclear if “an inner surface of the outer sleeve” introduced in line 7 is the same structure as “an inner surface of the outer sleeve” introduced in claim 24, line 12. For examination purposes, each instance of “opening of the outer sleeve” in claims 24-26 as been interpreted to be the same opening, and each instance of “inner surface of the outer sleeve” in climes 24-26 has been interpreted to be the same inner surface. It is suggested to amended claim 26 to remove “wherein the opening of the outer sleeve is formed by an inner surface of the outer sleeve, the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side to form an opening in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side” in lines 6-10 because these limitations were previously introduced in claim 24. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, 13-15, 17, 21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bonde et al. (US 2012/0323254) in view of Kassam (US 2008/0109026).
Regarding claim 1, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the medical component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein the outer surface of the outer sleeve extends from the proximal end to the distal end without tapering (Figure 8A); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end without narrowing from the proximal end to the distal end, wherein the opening in the outer sleeve has a size that remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end (Figure 8A), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 7A); an opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]), an outer surface of the inner sleeve (outer surface  of introducer 708; Figure 7A), wherein the outer surface of the inner sleeve defines the opening in the inner sleeve (Figure 7A).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve; and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310), the inner sleeve having a greater length than the outer sleeve (Figures 2 and 3), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 3); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to 

Regarding claim 2, modified Bonde teaches the device of claim 1 wherein a cross section of the opening (lumen 710) of the inner sleeve (introducer 708) along the longitudinal axis is smaller than a cross section of the opening (lumen 706) of the outer sleeve (catheter 702) along the longitudinal axis (Figure 7A), wherein the cross section of the opening of the outer sleeve remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]).

Regarding claim 3, modified Bonde teaches the device of claim 1. Modified Bonde fails to explicitly teach the flared end is sized not to pass through the opening of the outer sleeve. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14) having a flared end (proximal handle portion 28) located at its proximal end, wherein the flared end is sized not to pass through the opening of the outer sleeve (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has flared end sized not to pass through the opening of the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the 

Regarding claim 4, modified Bonde teaches the device of claim 3 further comprising: a tapered end of the inner sleeve (introducer 708) located at the distal end (“removable introducer 708 having a conical distal end” [0066]; Figure 7A).

Regarding claim 5, modified Bonde teaches the device of claim 4 wherein the inner sleeve is removable from the outer sleeve (“A removable introducer 708” [0066]; Figures 8A-8B).

Regarding claim 9, modified Bonde teaches the device of claim 1 wherein the opening (lumen 706) of the outer sleeve (catheter 702) is sized to accept the insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220) longitudinally through the opening of the outer sleeve from the proximal end to the distal end, wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to separate the first electrically conductive lead from the second electrically conductive lead, wherein the end of the first electrically conductive lead moves in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B).

Regarding claim 11, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the medical component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein an outer surface of the outer sleeve maintains a tubular shape from the proximal end to the distal end without tapering from the proximal end to the distal end (Figure 8A);  an inner surface (inner surface of body 704 forming lumen 706) of the outer sleeve (catheter 702) having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end (Figures 8A and 8B); wherein the opening in the outer sleeve extends from the proximal end to the distal end without tapering to decrease a size of the opening within the outer sleeve (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]), wherein the opening of the outer sleeve is formed by the inner surface of the outer sleeve (Figure 7A), the opening of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end (Figure 8A), wherein the opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]); an outer surface of the inner sleeve (outer surface  of introducer 708; Figure 7A), wherein the outer surface of the inner sleeve defines the opening in the inner sleeve (Figure 7A).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve; and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end; wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve, wherein the outer surface of the outer sleeve at the proximal end maintains the tubular shape without extending laterally outward to abut the flared end. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310), the inner sleeve having a greater length than the outer sleeve (Figures 2 and 3), wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve and the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve (Figure 3); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve that abuts the flared end (Figure 3); wherein the proximal end of the outer sleeve abuts the flared end of the 

Regarding claim 13, modified Bonde teaches the device of claim 11 wherein a cross section of the opening (lumen 710) of the inner sleeve (introducer 708) along the longitudinal axis is smaller than a cross section of the opening (lumen 706) of the outer sleeve (catheter 702) along the longitudinal axis (Figure 7A), wherein the cross section of the opening of the outer sleeve remains constant from the proximal end to the distal end (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]).

Regarding claim 14, modified Bonde teaches the device of claim 11, wherein a tapered end of the inner sleeve (introducer 708) located at the distal end (“removable introducer 708 having a conical distal end” [0066]; Figure 7A). Modified Bonde fails to explicitly teach the flared end is sized not to pass through the opening of the outer wall. Kassam teaches a dilator  (proximal handle portion 28) located at its proximal end, wherein the flared end is sized not to pass through the opening of the outer sleeve (Figure 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the inner sleeve has flared end sized not to pass through the opening of the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]).

Regarding claim 15, modified Bonde teaches the device of claim 11 wherein the outer sleeve (catheter 702) smoothly transitions to the inner sleeve (introducer 708; Figure 7A).

Regarding claim 17, modified Bonde teaches The device of claim 11 wherein the opening (lumen 706) of the outer sleeve (catheter 702) is sized to accept the insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220) through the outer sleeve from the proximal end to the distal end, wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to separate the first electrically conductive lead from the second electrically conductive lead, wherein the end of the first electrically conductive lead moves in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B).

inner surface (inner surface of body 704 forming lumen 706) of the outer sleeve (catheter 702) that forms the opening (lumen 706) of the outer sleeve (Figure 7A), the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); the opening (oblong lumen 706) of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section). 

Regarding claim 24, Bonde teaches a dilator catheter device (Figures 7A, 8A-8B) for inserting at least one or more medical components into a patient wherein the component passes longitudinally through the dilator catheter device, the device comprising: an outer sleeve (catheter 702) having a proximal end and a distal end (Figure 8A); an outer surface of the outer sleeve (outer surface of body 704), wherein the outer surface of the outer sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“a catheter 702 having a single lumen body 704 but with a lateral cross-section having an oblong shape such as an ellipse” [0066]; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section), wherein the outer surface of the outer sleeve maintains a tubular shape from the proximal end to the distal end without tapering from the proximal end to the distal end (Figures 7A, 8A-8B);  wherein the outer surface of the outer sleeve maintains the tubular shape to a tip of the outer sleeve located at a distal end of the outer sleeve (Figure 7A), wherein the outer surface of the outer sleeve does not narrow at the tip located at the distal end (Figure 7A, 8A-8B); an inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an opening (oblong lumen 706) in the outer sleeve extending longitudinally from the proximal end to the distal end, wherein the opening in the outer sleeve extends from the proximal end to the distal end without tapering to decrease a size of the opening within the outer sleeve (Figures 7A and 8A; “removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; “FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706” [0068]), wherein the opening of the outer sleeve is formed by the inner surface of the outer sleeve, the opening in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section); an inner sleeve (introducer 708) inserted into the opening of the outer sleeve (“removable introducer 708 having a conical distal end for ease of insertion is present within an oblong lumen 706” [0066]; Figures 7A and 8A), the inner sleeve having a proximal end and a distal end, wherein the inner sleeve protrudes longitudinally outward from the distal end of the outer sleeve (Figure 7A), wherein the inner sleeve is removable from the outer sleeve (“A removable introducer 708” [0066]; Figures 8A-8B); an opening (lumen 710) in the inner sleeve extending longitudinally from the proximal end to the distal end (Figure 8A; “The introducer 708 also includes a lumen 710 that may be used to receive a guidewire or a needle during insertion of the catheter 702 into the defined space within the body” [0066]).
Bonde fails to explicitly teach the inner sleeve having a greater length than the outer sleeve, wherein the inner sleeve protrudes longitudinally outward from the proximal end of the outer sleeve. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating 

Regarding claim 25, modified Bonde teaches the device of claim 24 further comprising: an outer surface of the inner sleeve (outer surface of introducer 708), wherein the outer surface of the inner sleeve defines the opening (lumen 710) in the inner sleeve (Figure 7A). Modified Bonde fails to explicitly teach the outer surface of the inner sleeve extends laterally outward to form a flared end of the inner sleeve located at the proximal end, wherein the flared end extends laterally outward beyond the outer surface of the outer sleeve; wherein the proximal end of the outer sleeve abuts the flared end of the inner sleeve, wherein the outer surface of the outer sleeve maintains the tubular shape without extending laterally outward when abutting the flared end. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) having a proximal and distal end (Figure 2); an inner sleeve (dilating obturator 14) inserted into an opening of the outer sleeve (Figure 3), the inner sleeve having a proximal end (proximal handle portion 28) and a distal end (dilating tip 310); and wherein the outer surface of the inner sleeve extends laterally outward to form a flared end (proximal handle portion 28) of the inner sleeve located at the proximal end, wherein the flared 

Regarding claim 26, modified Bonde teaches the device of claim 24 wherein the opening (lumen 706) in the outer sleeve (catheter 702) extending from the proximal end of the outer sleeve to the distal end of the outer sleeve is large enough to accept insertion of a first electrically conductive lead (lead 218) and a second electrically conductive lead (lead 220), wherein an end of the first electrically conductive lead is detached from an end of the second electrically conductive lead to allow for movement of the end of the first electrically conductive lead in relation to the end of the second electrically conductive lead (“FIG. 8B shows the lumen body 704 of the catheter 702 in position with the medical leads 218, 220 being inserted through the lumen 706 pursuant to insertion operation 906 once the guidewire 216 and introducer 708 have been removed pursuant to removal operation 904.” [0068]; Figure 8B), wherein the opening (oblong lumen 706) of the outer sleeve is formed by an inner surface (inner surface of body 704 forming lumen 706) of the outer sleeve, the inner surface of the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (“a catheter wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section) to form an opening (oblong lumen 706) in the outer sleeve having a flattened top, a flattened bottom, a curved right side, and a curved left side (oblong lumen 706; Figure 7A wherein “flattened” has been interpreted as flattened as compared to an outer surface having a circular cross-section). 

Claim 10, 12, 16, and 22-23 is rejected under 35 U.S.C. 103 as being unpatentable over Bonde et al. (US 2012/0323254) in view of Kassam (US 2008/0109026) as applied to claims 1, 11, and 21 above, and further in view of Jones et al. (US 2005/0288759).
Regarding claim 10, modified Bonde teaches the device of claim 1. Modified Bonde fails to explicitly teach the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve, wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14), wherein the proximal end (proximal handle portion 28) of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of the inner sleeve to assist in removing the inner sleeve once the outer sleeve has been properly positioned (Kassam [0034] and [0042]). Modified Bonde in view of Kassam fails to explicitly teach an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) having a flattened top, a flattened bottom, a outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 12, modified Bonde teaches the device of claim 10. Modified Bonde fails to explicitly teach the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve, wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Kassam teaches a dilator catheter device (apparatus 10) comprising an outer sleeve (cannula 12) and an inner sleeve (dilating obturator 14), wherein the proximal end (proximal handle portion 28) of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve (Figures 1-3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the dilator catheter device of Bonde such that the proximal end of the inner sleeve increases in size to limit passage of the inner sleeve through the outer sleeve based on the teachings of Kassam to provide a handle at the proximal end of outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

Regarding claim 16, modified Bonde teaches the device of claim 12. Modified Bonde fails to explicitly teach the inner sleeve is flexible and the outer sleeve is flexible. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) that is flexible (“outer sheath 12a may be formed from a flexible material” [0046]) and an inner sleeve (inner penetrator 14a) that is flexible (“inner penetrator 14b is more flexible than outer sheath 12b” [0056], see also [0044]). Before the effective filing date of the claimed invention, it would 

Regarding claim 22, modified Bonde teaches the device of claim 21. Modified Bonde fails to explicitly teach an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side. Jones teaches a dilator catheter device (introducer 10a) comprising an outer sleeve (outer sheath 12a) having a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; Figure 1E); and an inner sleeve (inner penetrator 14a) removably inserted into the opening of the outer sleeve (Figure 1A), wherein an outer surface of the inner sleeve has a flattened top, a flattened bottom, a curved left side, and a curved right side (“outer sheath 12a, lumen 28a, and inner penetrator 14a may have oblong…cross-sections” [0050]; “the inner penetrator including…a body region having a cross-sectional shape and size substantially conforming to a cross-sectional shape and size of the outer sheath” [0008]; Figure 1D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer surface of the inner sleeve of Bonde to have a flattened top, a flattened bottom, a curved left side, and a curved right side based on the teachings of Jones to provide the inner sleeve with a shape that conforms to the shape of the opening of the outer sleeve and prevents rotation of the inner sleeve within the outer sleeve that allows the operator to ensure that the dilator device is properly positioned (Jones [0008], [0050]). 

flexible (“outer sheath 12a may be formed from a flexible material” [0046]) and an inner sleeve (inner penetrator 14a) that is flexible (“inner penetrator 14b is more flexible than outer sheath 12b” [0056], see also [0044]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the outer and inner sleeves of Bonde to be flexible based on the teachings of Jones to allow the dilator device to flex in order to follow a guide wire, and maneuver around obstruction or physical structures in the body to allow for placement of the dilator device into tissues such as the paravertebral tissue and epidural space (Jones [0046] and [0056]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 9-17, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783     
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783